Order entered April 2, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01340-CV

                         COKINOS, BOSIEN & YOUNG, Appellant

                                              V.

SHELIA D. MOORE, AS INDEPENDENT EXECUTOR OF THE ESTATE OF EUGENE
                          H. MOORE, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-03317

                                          ORDER
        Before the Court is appellant’s April 1, 2019 unopposed motion for extension of time to

file reply brief. We GRANT the motion and ORDER the brief be filed no later than May 8,

2019.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE